Orders denying motion to vacate temporary injunction and granting cross motion to appoint receiver unanimously reversed, on the law, without costs, the injunction vacated and the cross motion denied, with leave, however, in the exercise of discretion, to the Attorney-General to renew his application for a temporary injunction and the appointment of a temporary receiver, if he is so advised. Plaintiff’s supporting papers are insufficient with respect to defendant-appellant Instalment Department, Inc. They do not show that such defendant-appellant had more than a general knowledge of the nature of the business conducted by Abbott Maintenance Corp. Nor is it sufficient merely to state the conclusions of the investigators, even as to the activities of Abbott Maintenance Corp. Settle order on 15 days’ notice. Concur — Botein, P. J., Breitel, M. M. Frank, Valente and Stevens, JJ.